Citation Nr: 1441381	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  03-02 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left varicocele disability due to pain limiting walking and sitting based on extra-schedular consideration.

2.  Entitlement to compensation for voiding dysfunction to the date of the filing for an increased rating for left varicocele disability on May 14, 2001. 

3.  Entitlement to compensation for erectile dysfunction to the date of the filing for an increased rating for left varicocele disability on May 14, 2001. 

5.  Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ to the date of the filing for an increased rating for left varicocele disability on May 14, 2001. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

John Francis, Counsel 



INTRODUCTION

The Veteran had active military service from July 1982 to July 1985.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, that denied a rating in excess of 10 percent for a left varicocele disability.

In an October 2006 decision, the Board denied the Veteran's claim for a rating in excess of 10 percent for a left varicocele.  The Veteran appealed the Board's October 2006 decision regarding his left varicocele disability to the United States Court of Appeals for Veterans Claims (Court).  In an Order of January 2008, the Court granted a Joint Motion for Partial Remand and vacated that portion of the Board's decision that denied an increased rating for the left varicocele disability and remanded the matter for compliance with the instructions in the Joint Motion.  

In August 2008, the Board denied the Veteran's claim for a rating in excess of 10 percent for his left varicocele disability (at which time a private attorney represented him on his claim on appeal).  The Veteran appealed the Board's August 2008 decision to the Court.  In a Memorandum Decision issued in March 2010, the Court affirmed that portion of the Board's decision that denied a schedular rating in excess of 10 percent for the left varicocele disability and remanded the matter of consideration of an extra-schedular rating and SMC based on loss of use of a creative organ.  

The record also reflects that the Veteran discharged his private attorney from representation regarding his claim for an increased rating for the left varicocele disability (see April 13, 2009 signed statement from the attorney).  In March 2011, the Veteran designated Disabled American Veterans as his representative.  

In June 2011, the Board remanded the claim for additional development and referral to the Director, Compensation and Pension Service, for consideration of an extra-schedular rating.  In April 2014, the Director denied an extra-schedular rating.  

FINDINGS OF FACT

1.  The following symptoms arise from a service-connected left varicocele disability: severe left testicular pain, mental health symptoms including depression, voiding dysfunction, and erectile dysfunction. 

2.  The rating criteria of Diagnostic Codes 7525-8530 do not contemplate limitation of standing, walking, and sitting caused by testicular pain, erectile dysfunction, and voiding dysfunction, and these symptoms are shown to have resulted in marked interference with employability.

3.  The weight of credible evidence received in November 2011 establishes that voiding dysfunction and erectile dysfunction are caused by surgical complications of service-connected left varicocele disability which existed at the time of a filing for an increased rating on May 14, 2001. 

4.  For the entire period covered by this appeal, the Veteran's voiding dysfunction has required the changing of absorbent materials seven to eight absorbent pads per day and three to six pads at night. 

5.  For the entire period covered by this appeal, the Veteran has manifested erectile dysfunction without organ deformity. 

6.  For the entire period covered by this appeal, the Veteran's walking and sitting endurance has been reduced as a result of left testicular pain.  


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating for voiding dysfunction secondary to service-connected left varicocele disability, effective May 14, 2001, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.115a, 4.115(b) Diagnostic Codes 7525-8530 (2013).  

2.  The criteria for a noncompensable rating for erectile dysfunction secondary to service-connected left varicocele disability, effective May 14, 2001 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.115(b) Diagnostic Codes 7522-23 (2013).

3.  The criteria for an extra-schedular rating of 20 percent, but not higher, for a left varicocele disability, effective May 14, 2001, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4, 1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Codes 8721, 8723, 8724-26, 8730 (2013). 

4.  The criteria for SMC for loss of use of a creative organ effective May 14, 2001 are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.350 (2013).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Due Process Considerations

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In November 2001, the RO provided a notice that did not meet the requirements because it did not address the criteria for assignment of an increased rating.  

In November 2003, the Agency of Original Jurisdiction (AOJ) sent a letter to the Veteran providing notice of what the evidence needed to demonstrate, of his and VA's respective duties in obtaining evidence, and of the types of relevant evidence that he should provide, or ask the VA to obtain for his claim.  In March 2006, the Veteran was notified that disabilities are rated on the basis of diagnostic codes and was told of the need to present evidence to meet the rating criteria and to establish an effective date of an award.  This correspondence indicated that evaluations are based on the ratings schedule and assigned a rating between 0 and 100 percent, depending on the relevant symptomatology.  It instructed the Veteran to tell VA about, or give VA, any medical or lay evidence demonstrating the current level of severity of his disability and the effect that any worsening of the disability has had on his employment and daily life.  It specifically listed examples of such evidence, such as on-going treatment records, Social Security Administration determinations, statements from employers as to job performance, lost time, or other pertinent information, and personal lay statements.  Although the November 2003 and March 2006 notice letters postdated the initial adjudication, no prejudice resulted as the claims were subsequently readjudicated without taint from the prior decision.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

The specific rating criteria for evaluating the disability and how each rating percentage is assigned were provided to the Veteran in the February 2004 SSOC.  Although the Veteran was not sent an independent letter providing notice of this information, the records indicates that no prejudice resulted.  The claim was readjudicated after this notice was provided, and the Veteran was able to effectively participate extensively in the appeals process. The Veteran had ample time to submit evidence.  The evidence indicates that the Veteran was fully aware of what was necessary to substantiate this claim as such he was not prejudiced as it pertained to any deficiencies as it pertained to the notice he received.  

The Board finds that VA has complied with all assistance requirements.  The evidence of record contains the Veteran's service treatment records (STR) and post-service VA medical records.  The Veteran has not identified sources of private medical treatment, and the record does not otherwise indicate any additional evidence that is necessary for a fair adjudication of the claims that has not been requested or obtained.  The Veteran was granted Social Security Administration (SSA) benefits in December 2007, and records of this adjudication have been obtained and reviewed.  

Additionally, the Veteran was afforded VA examinations in October 2001, September 2002, January 2003, July 2009, and November 2011 with an addendum in January 2012.  The Board finds that the VA examinations and treatment records are adequate to decide the claim as they are based on interviews with the Veteran, a review of the record, and physical examinations.  The examiners considered all of the pertinent evidence of record to include the statements of the Veteran and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

Analysis

The Veteran served as a U.S. Army administrative clerk.  He contended in a May 2001 claim and in numerous statements and briefs to the Board and the Court that his left varicocele disability is more severe than is contemplated by a 10 percent schedular rating and that he is unable to work because of the disability.  Specifically, he contended that the disability included pain that impaired extended walking and sitting, caused urinary incontinence, erectile dysfunction, and depression. 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.2.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 38 U.S.C.A. 1110, 1131; C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability and not due to the natural progression of a disease.  Id.; Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).    

Throughout the pendency of this appeal, the Veteran received disability compensation at a 10 percent schedular rating for a left varicocele disability under the criteria of Diagnostic Codes 7252-8530 for chronic epidymo-orchitis (which is rated as for urinary tract infections) and incomplete paralysis of the ilio-inguinal nerve, and separate service connection, and at a 10 percent schedular rating under the criteria of Diagnostic Code 7804 for post-operative left inguinal region scars. 38 C.F.R. §§ 4.115, 4.118, 4.124.  In October 2004, the Veteran withdrew an appeal of the rating and effective date for the scars.  In October 2008, the Board denied a schedular rating in excess of 10 percent for the left varicocele disability and denied consideration for an extra-schedular rating and for special monthly compensation for loss of use of a creative organ.  In a March 2010 Memorandum Decision, the Court affirmed the Board's denial of an increased schedular rating but set aside that portion of the decision regarding extra-schedular consideration and SMC.    

In June 2011, the Board remanded the claim for the AOJ to obtain an additional VA examination, to refer the claim for extra-schedular consideration in the first instance by the Director, Compensation and Pension Service, and for adjudication of special monthly compensation for loss of use of a creative organ.  In April 2012, the AOJ granted additional disability compensation for disorders secondary to the left varicocele disorder; specifically 60 percent for voiding dysfunction under Diagnostic Code 7542 and a noncompensable rating for erectile dysfunction under Diagnostic Code 7522, both effective November 7, 2011.  

Additionally, the Veteran has been granted service connection for a mental health disorder secondary to the left varicocele disability, rated as 30 percent disabling prior to March 31, 2005 and 100 percent disabling thereafter.  The Veteran has been granted a total rating based on individual unemployability because of the left varicocele and mental health disabilities, effective March 13, 2006.  

Nevertheless, the Court has issued a Memorandum Decision which instructs the Board to determine whether an extra-schedular rating for the left varicocele disability - including symptoms of voiding dysfunction, erectile dysfunction, and pain limiting walking and standing - is warranted at any time during the pendency of the appeal and whether SMC for loss of use of a creative organ is warranted prior to November 7, 2011.  Notably, the issue of extraschedular rating for these symptoms is conflicts with prior determinations assigning effective dates of awards for these symptoms.  In accordance with the law of the case doctrine, the Board will consider all of these issues as pending before the Board since the filing of an increased rating claim for left varicocele although some findings may conflict with effective dates of awards assigned by the AOJ.  See Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997) (under the "law of the case" doctrine, the Board is bound by the findings contained in the Court's decision and is not free to do anything contrary to the Court's prior action with respect to the same claim).

Notably, in an original claim for benefits, the date the evidence is submitted or received is irrelevant when considering the effective date of an award.  As noted above, the effective date of an award "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor." 
38 U.S.C.A. § 5110(a).  McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  If (1) a claimant files a claim for benefits for a condition, (2) the claim remains open and not finally adjudicated, and (3) the cause of that condition ultimately is determined to be a disease or disability incurred in or aggravated by service, then the effective date for both the secondarily service-connected condition and the service-connected causal disease or disability can be as early as the date of the open claim, depending on when each disability manifested and when law or regulation otherwise authorized benefits.  

With respect to the phrase "the date entitlement arose." the Court has stressed what that phrase does not mean.  In McGrath, , the Board had found the earliest date that a VA examiner had diagnosed posttraumatic stress disorder as "the date entitlement arose" and used that date, rather than a much earlier date of receipt of claim, as the effective date.  The Court soundly rejected that rationale.  The Court stressed that the date of the medical evidence itself is irrelevant where an initial service connection claim is pending, even if it was submitted over twenty years after the time period in question.  The Court offered, under the circumstances of an original claim for service connection, the date that the Veteran submitted the claim or the date the Veteran was released from active service, whichever applies, ultimately controls the effective date for benefits.  Id.  This conclusion is borne out in Lalonde v. West, 12 Vet. App. 377 (1999), where the Court stressed that the effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the date of the claim for service connection.

"[T]he effective date of an award ... shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  DeLisio v. Shinseki, 25 Vet. App.  45, 54-55 (2011).  

Therefore, the Board will consider both whether service connection on a secondary basis is warranted at an earlier date and whether extra-schedular ratings are otherwise warranted.   

Service and VA treatment records showed that the Veteran underwent left inguinal varicocelectomies during active service in June 1984 and in again at a VA medical center in July 1999.  He was the natural father of two children born in approximately 1990.  In September 2000, a VA physician noted that the Veteran continued to experience constant left inguinal and scrotal pain aggravated by prolonged standing and sitting in one position, walking, and wearing tight clothing.  The Veteran reported that he was not sexually active because of the pain.  The physician noted tenderness on palpation but no urinary tract infections or other abnormalities including incontinence.  The left testicle measured 2.0 by 1.25 inches compared to 2.5 by 1.5 inches on the right.  Similar observations were noted by a VA urologist in July 2001.  

In October 2001, another VA physician noted the same observations and added that the Veteran had been offered an orchiectomy and placement of prosthesis if the pain became unbearable.  There is no lay or medical record evidence that this procedure was ever requested by the Veteran or performed.  The Veteran underwent further examination and treatment at a VA pain clinic including offers of acupuncture and a genitofemoral nerve block.   The Veteran was prescribed neurological medication.    An echosonogram conducted in September 2001 failed to identify any pathology for the pain and urinalysis and cystoscopy showed no abnormalities.  Over the next two years, the Veteran underwent nerve blocks and acupuncture treatments with only temporary relief.  

In a May 2002 statement, the Veteran reported that he was experiencing day and night urinary incontinence.  On July 10, 2002, a VA mental health clinician noted the Veteran's reports of having to change absorbent pads five times per day and was often absent from work as a security guard because of his discomfort.  In September 2002, a VA physician noted a review of the claims file and the Veteran's reports of using seven to eight absorbent pads per day and three to six pads at night with little relief of the incontinence with medication.  The Veteran reported continued inguinal pain and sexual dysfunction but no urinary tract infections.  The physician noted that previous testing did not reveal pathology for the testicular pain, and he did not offer an opinion whether the urinary incontinence was caused by the varicocele disability.  

In January 2003, another VA physician examined the Veteran and accurately summarized the history and noted the Veteran's continued symptoms.  The physician noted that the left testicle was soft and smaller than the right.  He noted that the incontinence was of "questionable etiology" and found no definite association between the incontinence and the varicocele disability.  

In February 2005, the Veteran sought VA emergency room treatment for testicular pain.  A sonogram measured the left testicle as 4.1 by 1.8 centimeters (1.6 by 0.7 inches) compared to 3.8 by 1.7 centimeters (1.5 by 0.7 inches) on the right.  There were bilateral varicoceles and a small cyst on the right but no masses.  

The Veteran reported his work history from 2001 to 2008 on several occasions to VA and to SSA.  Although it is not clear whether all work was full or part time, the Veteran was employed as a security guard, factory worker, farm worker, nurse's and school teacher's aide.  Notably, these positions all required extended time standing or walking.  On one occasion, he was not hired by the U.S. Postal Service.  The Veteran also reported some attendance at college courses.  After 2005, the periods of employment were generally only for several months at a time.  

VA mental and physical health treatment records show that the Veteran reported increasing testicular pain, difficulty walking and sitting for extended periods of time, urinary incontinence, sexual dysfunction, and depression.  VA clinicians occasionally noted that the Veteran presented for treatment with an odor of urine.  VA clinicians prescribed medication for erectile dysfunction and again offered surgical intervention which the Veteran declined.  Ultimately, the RO granted a 100 percent rating for a mental health disorder, effective in March 2005, and a total rating based on individual unemployability because of the mental health and varicocele disorders, effective in March 2006.  SSA granted disability benefits for a mental health disorder, effective in December 2005.  

In June 2008, the Veteran's representative submitted an internet article abstract published by the National Institutes of Health in which a team of urologists noted that some laparoscopic varicocele surgeries result in complications that include excessive traction of surrounding tissues and damage to the genitofemoral nerve.   

In April 2009, a VA field examiner assessed the Veteran's physical and mental functioning for the purpose of his ability to work and manage his financial benefits.  The examiner noted the Veteran's SSA and VA benefits for mental health and left varicocele disabilities and that the Veteran was able to drive an automobile, was capable of being trained for work, and enjoyed "working out."  

In July 2009, another VA physician accurately summarized the history and noted the Veteran's reports of the same symptoms of "unrelenting" left testicular pain, dribbling incontinence, and erectile dysfunction.  The Veteran used a cane and could not walk more than one block without exacerbation of the pain.  The Veteran reported using four to five absorbent pads in the daytime and three to four at night.  Medication for nerve pain provided only partial relief.  The Veteran did not allow the physician to examine the left testicle because of pain.  The physician diagnosed chronic left orchialgia and noted that it was likely caused by contraction of the surgical incisions and inclusion of nerve fibers in the scars.  The physician agreed with the opinion of the VA physician in January 2003 that there was no association between the urinary incontinence and the left varicocele.  

As directed by the Court in its March 2010 Memorandum Decision, the Board remanded the claim for an extra-schedular rating for the left varicocele disability for an additional examination to address the size of the left testicle as it may relate to the loss of use of a creative organ and the impact of the varicocele disability on the Veteran's capacity for employment.  

On November 7, 2011, a VA physician noted a review of the claims file and noted the same history and current symptoms as had been noted in previous examinations including the severe neuralgia pain of the left testicle, sexual dysfunction, and voiding dysfunction requiring the changing of absorbent material more than four times per day and urinary frequency of between one and two hours in the day and awakening three to four times per night.  There was no history of urinary infection, and the Veteran had not undergone an orchiectomy.  The physician noted that the left testicle was one-third or less than normal.  Regarding the Veteran's capacity for work, the physician noted only that the Veteran used a cane for stability and that he stated that he could not work because of testicular pain.  In a January 2012 addendum, the physician found that the incontinence and impotence were secondary to the left varicocele because the symptoms began following surgery, are possible complications of surgery, and because there was no other etiology to explain the disabilities.   

As noted above, in April 2012, the RO granted service connection for voiding dysfunction secondary to the left varicocele disability and assigned a 60 percent rating and SMC for loss of use of a creative organ, both effective the date of the VA examination in November 2011. 

Also as directed by the Court, the Board remanded the claim for consideration of an extra-schedular rating in the first instance by the Director, Compensation and Pension Service (Director).  In March 2014, the RO requested the Director's review and provided a summary of the adjudication history, the directions of the Court, and the VA examiner's observations and opinions in July 2009 and November 2011.  In particular, the RO cited the use of nerve blocks and the onset of urinary incontinence and impotence as early as September 2002.  The RO reported the award of service connection and a 60 percent rating for voiding dysfunction and special monthly compensation but did not provide the effective date.  The RO also noted that the VA examiner found the Veteran unable to work but that he was currently rated as 100 percent disabled from a mental health disability but without noting the effective date. The RO recommended no award of an extra-schedular rating for the left varicocele disability. 

In April 2014, the Director responded with a letter with the subject: "Administrative Review- Extra-Schedular TDIU - 38 C.F.R. § 4.16(b)."  The Director incorporated the RO's letter request by reference and acknowledged the November 2011 effective dates for the award of a 60 percent rating for voiding dysfunction and special monthly compensation.  The Director found that the left varicocele disability, rated under the schedular criteria for severe or complete paralysis of the ilio-inguinal nerve, did not present an unusual or exceptional disability picture with marked interference with employment or frequent hospitalization as to render impractical the regular schedular standards.  The Director denied an extra-schedular evaluation in excess of 10 percent with no explanation or rationale.  

The records show that the Veteran experiences the following symptoms arising from this disability: severe left testicular pain, mental health symptoms such as depression, voiding dysfunction, and erectile dysfunction.  

Upon further review, the Board finds that the RO received the Veteran's claim for an increased rating for the left varicocele disability on May 14, 2001.  In April 2012, the RO granted service connection for voiding dysfunction secondary to the left varicocele disability and for erectile dysfunction and assigned a 60 percent and noncompensable ratings respectively, both effective November 7, 2011, the date of a VA examination.  The RO also granted SMC for loss of use of a creative organ, effective November 7, 2011.  

As, per the Court's Memorandum Decision, the Veteran had an unresolved appeal for increased compensation for the left varicocele disability involving symptoms of voiding dysfunction, erectile dysfunction and walking/standing limitations, and as evidence during the appeal period shows that such symptoms are complications of left varicocele surgery which existed at the time of the filing of the claim for an increased rating, the Board finds that a 60 percent rating for voiding dysfunction, a noncompensable rating for erectile dysfunction, an extraschedular rating for walking/standing limitations and SMC for loss of use of a creative organ must be effective May 14, 2001, the date of receipt of the initial claim for increased compensation.  In this respect, the November 2011 VA examiner opinion related these disorders as existing since the surgical procedures performed prior to the appeal period, and the Court's Memorandum Decision reflects that these issues have been raised as part and parcel of the increased rating claim for left varicocele.  See McGrath, 14 Vet. App. at 35. 

Throughout the period covered by this appeal, the mental health symptoms have been attributable to service-connected adjustment disorder and appropriately rated as 30 percent disabling during period when the Veteran was able to work and function in the community and totally disabling starting in March 2005 based on the evaluations of his treating clinicians and VA examiners even though he was able to perform some intermittent gainful employment.  No changes to this determination are warranted.  

Throughout the period covered by this appeal, the surgical scarring itself is not unstable or painful, has not been shown to contribute to the Veteran's functional limitations, and is properly recognized by a 10 percent rating under Diagnostic Code 7804.   

The Veteran's sexual dysfunction caused by left testicle pain was noted in VA examination records as early as September 2000.  Erectile dysfunction was not contemplated under the rating criteria for the orchialgia and not recognized until service connection and a noncompensable rating was assigned effective in November 2011.  Nevertheless, regardless of the date of receipt of evidence demonstrating secondary service connection, the relationship between the left varicocele disability and erectile dysfunction has been established and has been present since at least September 2000.  Resolving all doubt regarding the onset of the dysfunction, the Board finds that service connection on a secondary basis and a noncompensable rating is warranted, effective May 14, 2001, the date of receipt of the pending claim for increased compensation for the left varicocele disability.  

Likewise, as sexual dysfunction was established concurrent with erectile dysfunction, SMC for loss of use of a creative organ is warranted effective May 14, 2001, the date of receipt of the claim for increased compensation for the left varicocele disability.  

Most importantly, the rating for the left varicocele disability starting in September 2002 and prior to November 2011 did not contemplate voiding dysfunction.  The Board acknowledges that these secondary disabilities did not warrant service connection until the record contained competent evidence of an association with the varicocele disability.  However, that association has been established during the pendency of the appeal for increased compensation.  

The symptoms of voiding dysfunction were first reported by the Veteran in a November 2000 notice of disagreement and accepted and confirmed by a VA clinician on July 10, 2002, and continued thereafter to show the use and changing of absorbent materials for urinary incontinence more than four times per day.  A 60 percent rating is consistent with the Veteran's reported use of absorbent materials for incontinence.  Therefore, resolving all doubt regarding the onset of the voiding dysfunction, the Board finds that service connection on a secondary basis and a noncompensable rating is warranted, effective May 14, 2001, the date of receipt of the pending claim for increased compensation.  

Throughout the period covered by the appeal, severe left testicular pain has been attributable to service-connected left varicocele disability and the residual scarring, each rated as 10 percent disabling.  Although the assigned rating is under Diagnostic Code 8530 for severe or complete nerve paralysis, the Veteran's pain has been diagnosed as orchialgia and is better addressed under Diagnostic Code 8730 for neuralgia and not paralysis.  Nevertheless, a 10 percent rating remains the maximum schedular rating which has been affirmed by the Court.  Regulations define peripheral neuralgia as dull and intermittent pain and do not contemplate features such as limitation of mobility and use of a cane for stability as evident in this Veteran's case.  38 C.F.R. § 4.124.  Moreover, the limitation of walking, standing, and sitting in place has been shown to have a marked interference with the Veteran's capacity for employment and does present an exceptional picture because the Veteran lost work time and changed jobs because he was unable to walk or sit for extended time to perform his duties.  

The Board acknowledges that the mental health symptoms also had a major role in his capacity for employment, but even if the mental health symptoms were not present, his reduction in mobility to the extent that he could not walk or sit for extended periods of time impaired his ability to work as a security guard and all other occupations that he attempted.  Furthermore, pursuant to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  

The assignment of a specific rating for the Veteran's walking and standing limitations is problematic as there is little guidance in the regulations directly applicable to limitations of physical endurance.  The Board also looked to the applicability of regulations relating to musculoskeletal pain that requires consideration of the impact on function but provides no quantitative guidance.  See 38 C.F.R. § 4.40, 4.59; Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993).  

However, several other rating criteria for neuralgia of the lower extremities provide for ratings of 20 percent for moderate symptoms and 30 percent for severe symptoms.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8721, 8724-26.  In view of the impairment of function and endurance of the lower legs caused by testicular nerve pain, the Board finds that an extra-schedular rating of 20 percent for moderate impairment using the benchmarks of other Diagnostic Codes is warranted, effective May 14, 2001.  A higher extra-schedular rating is not warranted because the Veteran is able to ambulate, perform activities outside the home, and drive an automobile.  He is impaired primarily in his mobility endurance without muscle atrophy or loss of muscle function. 

During the pendency of the appeal, the Veteran raised the issue of unemployability and the record showed adjudication of entitlement for this benefit on several occasions.  The Board considered whether a schedular or extra-schedular total rating based on individual unemployability was warranted prior to the effective date of a 100 percent disability rating on March 31, 2005.   See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Total disability ratings for compensation may be assigned, in circumstances where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2013).

In a related provision, 38 C.F.R. § 4.16(b) allows for a Veteran who does not meet the threshold requirements for the assignment of a total rating based on individual unemployability, but who is otherwise deemed by the Director of Compensation & Pension Services to be unable to secure and follow a substantially gainful occupation by reason of a service-connected disability or disabilities, to be rated totally disabled.  

As a result of this decision, the Veteran does meet the schedular criteria for a TDIU effective July 7, 2002 to March 31, 2005 but the benefit is not warranted because the Veteran credibly reported that he was able to work as a security guard during this period of time despite limitations imposed by his service-connected disabilities.  Notably, the Veteran was deemed disabled by the Social Security Administration effective December 2005.


ORDER

A 60 percent rating for voiding dysfunction effective May 14, 2001 is granted.  

A noncompensable rating for erectile dysfunction effective May 14, 2001 is granted.  

An extra-schedular rating of 20 percent, but not higher, for left varicocele disability effective May 14, 2001 is granted.  

SMC based on loss of a creative organ effective May 14, 2001 is granted. 



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


